                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAMONTAE CALVIN,
                                                        Case No. 18-10725
         Plaintiff,
v.                                                      Honorable Nancy G. Edmunds

CITY OF EASTPOINTE, et. al.,

         Defendants.
                         /


             ORDER AND OPINION GRANTING DEFENDANTS’ MOTION
                      FOR SUMMARY JUDGMENT [19]

       Plaintiff Damontae Calvin filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983

against the City of Eastpointe and three Eastpointe police officers: Officer Joseph Piro,

Officer Alec Mikulec, and Officer David Fortunato. Plaintiff alleges the officers violated

his Fourth Amendment rights through their use of force during his arrest. He also alleges

the officers conspired to violate his Fourth Amendment rights. As to the City, Plaintiff

alleges the City has permitted customs, practices and policies which led to the alleged

violation of Plaintiff’s Fourth Amendment rights.

       Pending before the Court is Defendants’ motion for summary judgment. (ECF No.

19.) Defendants contend they are entitled to summary judgment because: (1) the officers’

use of force was objectively reasonable and they are entitled to qualified immunity; (2)

Plaintiff fails to present any evidence of a conspiracy; and (3) Plaintiff fails to present any

evidence to support a claim for municipal liability against the City under Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 690 (1978). Plaintiff opposes the motion and argues that

genuine issues of material fact preclude summary judgment. On May 29, 2019, the Court
                                              1
held a hearing in connection with Defendants’ motion. For the reasons set forth below,

the Court GRANTS the motion.

    I.      Background

         On July 9, 2017, Plaintiff was driving at night in the City of Eastpointe, Michigan

when he slammed into a parked car. Accident scene photos show that after striking the

parked car, Plaintiff’s vehicle landed on the opposite side of the road with significant front-

end damage. The parked car, which also sustained significant front-end damage, was

propelled into a neighborhood resident’s front lawn. According to Plaintiff, the accident

occurred when he took his eyes off the road to look for his cell phone. According to

Defendants, Plaintiff was very intoxicated and was driving on the wrong side of the road at

the time of the accident.1

         Although there were no witnesses of the actual collision, several witnesses observed

the events leading up to Plaintiff’s arrest. Immediately after the accident, Plaintiff, who was

shirtless, got out of his vehicle. He was approached by some of the local residents who

heard the crash and ran out of their homes. After unsuccessfully attempting to drive off in

his vehicle, Plaintiff fled from the scene on foot. Plaintiff states he got out of his vehicle

after the crash to search for his phone, and then fled from the scene because a man—the

alleged owner of the vehicle he struck—approached him in a menacing manner causing

him to fear for his safety. The resident-witnesses tell a different story. The owner of the

struck vehicle, Katherine Feuquay, testified that she ran out of her house after hearing the

crash. She stated that Plaintiff first tried to pretend he was not involved in the accident by



1
  The summary judgment evidence reflects that two hours after the crash, Plaintiff’s blood alcohol level was
.129. Plaintiff denied driving under the influence during his criminal proceedings, but admitted in his
deposition that he was drinking hard alcohol, straight from the bottle, right before the accident.
                                                     2
telling her his vehicle was stolen and he was not sure what had happened; then he got

back in his vehicle and tried to drive away; and when his car would not move, he took off

from the scene on foot. Another resident, Katie Usndek, testified she saw Plaintiff stumble

out of his vehicle, unsuccessfully attempt to get back into his vehicle to drive away, and

then take off on foot as people gathered to try to prevent his flight from the scene. Other

witnesses observed this sequence of events and that several of the residents attempted to

prevent Plaintiff from fleeing the accident. Plaintiff claims that these witnesses, including

the police officers, are not telling the truth.

         The summary judgment evidence reflects that Plaintiff took off on foot from the

 accident scene and traversed the neighborhood through backyards and by hopping

 fences. Eastpointe Police were called to the scene with reports of a vehicle accident

 where the subject was fighting with neighbors and residents that exited their homes.

 Five officers, including Defendants Piro, Mikulec, and Fortunato responded.           The

 suspect was reported as a shirtless black male with dreadlocks, wearing sweatpants.

 The officers pursued Plaintiff in their vehicles and on foot in and throughout the

 neighborhood. They chased him through backyards and over fences.

         None of the officers were wearing body cameras, but their attempts to arrest

 Plaintiff were recorded in part by their dash cam videos. The audio and video recordings

 capture the officers’ repeated commands to Plaintiff to get on the ground and to stop

 running. Eventually, Officer Piro’s video shows Plaintiff emerging from behind a house

 on Lambrecht Street after having led the officers through the back of the neighborhood

 and houses for about five minutes. Plaintiff stumbles from behind the house and

 continues to jog for a few steps into the front lawn and away from the police. He looks

 out of breath and his jog turns into a slow walk for a few steps. He starts to run again
                                                  3
    after he looks back and sees police lights flashing and Officer Piro closing in on him on

    foot. Officer Piro sprints towards Plaintiff and can be heard shouting commands at

    Plaintiff, but Plaintiff continues to run. Plaintiff runs a few more steps, and as Officer Piro

    is about to reach him, Plaintiff turns around with his hands up. As soon as Plaintiff turns,

    Officer Piro catches up to Plaintiff and knocks him onto a grass lawn to effect the arrest.

           With Plaintiff on the ground, the officers attempt to place Plaintiff in handcuffs. It

    takes almost a minute, and three officers, to finally secure Plaintiff in handcuffs. The

    officers testified that Plaintiff disobeyed their commands to give up his hands and

    struggled with the officers while on the ground. According to the officers, Plaintiff tucked

    his arms under his body and they had to pull his arms out from under him. The officers

    can be heard on the video giving repeated instructions to Plaintiff to stop resisting and

    to give up his hands. Plaintiff claims that he was not resisting and that one of the officers

    punched him in the face. However, he is not sure who punched him or whether he was

    hit by someone’s fist, elbow, or shoulder.2 It is also not clear what injuries, if any, Plaintiff

    suffered as a result of being pushed to the ground and allegedly struck in the face. While

    Plaintiff states that he lost a tooth during this incident, there is no evidence in the record

    that this was caused by the officers’ use of force in attempting to subdue Plaintiff as

    opposed to the serious car accident occurring a few minutes prior. Ultimately, Plaintiff

    was arrested, found guilty by a Macomb County jury for resisting arrest (among other

    charges), and sentenced to a prison term of two to fifteen years.

           Following his arrest, Plaintiff sued the arresting officers and the City of Eastpointe



2
 Due to the distance and quality of the video, it is not clear whether or not this alleged punch occurred.
However, it is clear that none of the officers raise their arms above their heads in a manner indicating a
punch had been thrown.
                                                    4
 under 42 U.S.C. § 1983 seeking redress for the allegedly unreasonable and excessive

 use of force during his arrest. Plaintiff claims that Officer Piro’s takedown, the alleged

 punch to his face by an unknown officer during his arrest, and the pulling of his hair while

 being placed in the police car constitutes excessive and unreasonable force in violation

 of his constitutional rights. Plaintiff further alleges that the officers conspired to use

 excessive force and then conspired to cover up their use of excessive force. Finally,

 Plaintiff claims the City of Eastpointe is liable for failing to properly train and/or supervise

 the officers.

          Defendants move for summary judgment on Plaintiff’s claims. The officers argue

 that the force used was reasonable under the circumstances, and alternatively, that they

 are entitled to the protections of qualified immunity. Defendants also contend that

 Plaintiff has failed to present any evidence to support his conspiracy and municipal

 liability claims. Plaintiff opposes the motion. Plaintiff argues genuine issues of material

 fact exist that preclude summary judgment.

   II.      Summary Judgment Standard

         “Summary judgment is proper only if the moving party shows that the record does

not reveal a ‘genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.’” Benison v. Ross, 765 F.3d 649, 658 (6th Cir. 2014) (quoting FED. R.

CIV. P. 56(a)). A genuine issue of material fact exists when there are “disputes over facts

that might affect the outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). But “[w]here the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citing First Nat. Bank of Ariz. v. Cities Servs. Co., 391 U.S. 253, 289 (1968)). In addition,
                                                5
once the moving party has met its burden, the non-moving party must make a “showing

sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial.” See Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Bormuth v. Cty. of Jackson, 870 F.3d 494, 503 (6th Cir. 2017).

The non-moving party must present some evidence in support of its complaint to defeat

a motion for summary judgment, and show that a genuine issue for trial exists—i.e., that

a reasonable jury could return a verdict for the non-moving party. See Anderson, 477 U.S.

at 248.

   III.      Analysis

   A. Excessive force

          Claims regarding an officer’s use of excessive force in the context of an arrest or

 other seizure are governed by the Fourth Amendment’s reasonableness standard.

 Graham v. Connor, 490 U.S. 386, 394 (1989); Shreve v. Franklin County, Ohio, 743 F.3d

 126, 133 (6th Cir. 2014). The determination of whether the force used to effect a

 particular seizure is reasonable under the Fourth Amendment “requires a careful

 balancing of the nature and quality of the intrusion on the individual’s Fourth Amendment

 interests and the countervailing governmental interests at stake.” Caie v. West Bloomfield

 Twp., 485 F. App’x 92, 95 (6th Cir. 2012) (quoting Graham, 490 U.S. at 396). The Court

 must consider the totality of the circumstances presented by the particular case, including

 (1) the severity of the crime at issue, (2) whether the suspect poses an immediate threat

 to the safety of the officers or others, and (3) whether the suspect is actively resisting

 arrest or attempting to evade by flight. Id.




                                                6
          In addition, the Court analyzes the challenged conduct from the “perspective of a

    reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id.

    (quoting Graham, 490 U.S. at 396). The Court must take into account “the fact that police

    officers are often forced to make split-second judgments—in circumstances that are

    tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a

    particular situation.” Id. (quoting Graham, 490 U.S. at 397). “Ultimately, however, the

    ‘reasonableness' inquiry in an excessive force case is an objective one: the question is

    whether the officers' actions are ‘objectively reasonable’ in light of the facts and

    circumstances confronting them, without regard to their underlying intent or motivation.”

    Id.

          This case primarily centers on the third factor: whether Plaintiff was actively

    resisting arrest or attempting to evade arrest by flight.3 Sixth Circuit case law recognizes

    that the reasonableness of an officer’s use of force turns on whether the suspect is actively

    resisting arrest. Thomas v. City of Eastpointe, 715 F. App’x 458, 460 (6th Cir. 2017) (“This

    circuit—and several others—have drawn the line at the suspects active resistance.”);

    Brown v. Chapman, 814 F.3d 447, 46 (6th Cir. 2016). An officer’s use of force during a

    takedown is not an excessive use of force where the plaintiff was actively resisting arrest.

    See Rudlaff v. Gillispie, 791 F.3d 638, 642 (6th Cir. 2015) (“When a suspect actively resists

    arrest, the police can use a taser (or a knee strike) to subdue him; but when a suspect



3
  The first and second factors weigh slightly against Plaintiff. The evidence establishes that Plaintiff while
shirtless and driving under the influence slammed into a park vehicle, attempted to get back in his vehicle
to drive away, and when his car would not start took off on foot through the neighborhood. His felony
criminal conviction carried a two to fifteen year prison sentence. It was certainly reasonable for the officers
to view Plaintiff as a potential threat under the facts and circumstances presented here. And given that
Plaintiff had just led them on a several minute chase through a neighborhood, it was also reasonable for
the officers to believe the use of force was necessary to secure Plaintiff and prevent his continued evasion.
                                                      7
does not resist, or has stopped resisting, they cannot.”); Bozung v. Rawson, 439 F. App’x

513, 520 (6th Cir. 2011) (finding the defendant officer did not use excessive force by using

a straight arm takedown technique to neutralize and handcuff plaintiff, or by placing his

knee on the back of a suspect who was being handcuffed but was not yet neutralized).

       Courts in the Sixth Circuit have found active resistance where a suspect

physically struggles with police, threatens or disobeys officers, or refuses to be

handcuffed. Thomas, 715 Fed.App'x at 460; Cockrell v. City of Cincinnati, 468 F. App’x

491, 495 (6th Cir. 2012). See, e.g., Hagans v. Franklin County Sheriff's Office, 695

F.3d 505, 511 (6th Cir. 2012); Foos v. City of Delaware, 492 F. App’x 582, 589 (6th Cir.

2012) (suspect behaved “erratically and irrationally”); Caie, 485 F. App’x at 96-97

(suspect physically resisted handcuffs). But when a suspect is “compliant or ha[s]

stopped resisting,” the law is established that using a taser or other forceful takedown

techniques constitutes excessive force. Hagans, 695 F.3d at 509; see, e.g., Kijowski v.

City of Niles, 372 F. App’x 595, 599-600 (6th Cir. 2010) (suspect sitting in his truck “not

causing any trouble”); Roberts v. Manigold, 240 F. App’x 675, 676 (6th Cir. 2007) (one

officer had suspect “completely pinned” while other officer used taser).

      Here, the summary judgment evidence establishes the officers did not violate

Plaintiff’s Fourth Amendment rights when they used force to subdue him. Plaintiff was

clearly actively resisting the officers’ efforts to arrest him. Plaintiff eluded police officers

for several minutes through the back of the neighborhood and disregarded their repeated

commands. When Plaintiff eventually emerged onto the street, he looked directly at

Officer Piro and took off running. Plaintiff only finally stopped running when Officer Piro

was steps away from him. The video conflicts with Plaintiff’s contention that he voluntarily


                                               8
    came to a complete stop as Officer Piro approached him. Although Plaintiff turned

    towards Officer Piro with his hands up—apparently indicating he was done running—it is

    not clear that Plaintiff would not have continued to evade had Officer Piro not utilized

    force to take him down. Officer Piro knocked down Plaintiff onto the grass with a single

    push. In doing so, he avoided subjecting Plaintiff to additional injury associated with

    hitting the pavement or the car directly in front of them. There is no video evidence of

    any weapon or device being used to subdue Plaintiff. There is no evidence of repeated

    strikes or gratuitous violence being inflicted on Plaintiff. Under the circumstances, Officer

    Piro’s use of force, as depicted on the video, was objectively reasonable.

          In addition, the summary judgment evidence establishes that Plaintiff continued to

    ignore the officers’ commands even after he was brought to the ground. The officers

    testified that Plaintiff refused to give up his hands. The officers can be heard giving

    repeated instructions to Plaintiff to give up his hands so that they could place him under

    arrest. In the end, it took three officers working together to place Plaintiff in handcuffs

    and complete the arrest. The officers’ use of minimal force to secure Plaintiff, including

    the alleged single blow to Plaintiff’s head, was objectively reasonable given Plaintiff’s

    resistance and refusal to cooperate with the officers’ repeated commands.4

          The video and audio evidence reflects that Plaintiff was actively resisting arrest

    when the officers utilized physical force to secure him. And a jury already found that

    Plaintiff was actively resisting arrest.5 Because Plaintiff was actively resisting arrest,


4
 Plaintiff also fails to establish that he was actually punched by any of the officers. He admitted that he did not
know whether he was hit by a fist, elbow, or shoulder, and he could not say whether the blow was intentional or
merely incidental to the officers’ attempts to secure him and put him in handcuffs.
5
  The Court disagrees with Defendants that Heck v. Humphrey, 512 U.S. 477 (1994) necessarily bars Plaintiff’s
excessive force claim under the facts and circumstances presented here. Under Heck, a plaintiff is barred from
asserting a § 1983 claim that necessarily implies the invalidity of an underlying criminal conviction. 512 U.S. 477, 487
                                                           9
    neither Officer Piro’s tackle, nor the alleged blow to Plaintiff’s head, constitutes an

    unreasonable or excessive use of force under established Sixth Circuit jurisprudence.6

    Furthermore, the officers’ use of minimal force to secure Plaintiff was objectively

    reasonable considering the circumstances of Plaintiff’s car accident, his intoxicated

    state, his attempts to flee, his refusal to obey the officers’ commands, his struggles with

    the officers after being caught, the degree of force actually used, the absence of

    evidence of any serious physical injuries suffered by Plaintiff as a result of the officers’

    alleged use of force, and the inconsistencies in Plaintiff’s testimony. Accordingly, the

    Defendant officers are entitled to summary judgment on Plaintiff’s claims.

      B. Civil Conspiracy

          A civil conspiracy is an agreement between two or more persons to injure another

by unlawful action. Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985). To prevail on

a civil conspiracy claim, a plaintiff must show “that there was a single plan, that the

alleged coconspirator shared in the general conspiratorial objective, and that an overt act

was committed in furtherance of the conspiracy.” Heyne v. Metro. Nashville Pub. Sch.,



(1990). In the Sixth Circuit, an excessive force claim may be inconsistent or conflict with a prior conviction where (1)
the criminal provision makes the lack of excessive force an element of the crime, or (2) excessive force is an
affirmative defense to the crime. Schreiber v. Moe, 596 F.3d 323, 334 (6th Cir. 2010). Defendants are correct that
the common law right to resist an unlawful arrest can be an affirmative defense to a charge of resisting arrest under
Michigan law. See People v. Moreno, 491 Mich. 38, 814 N.W.2d 624 (2012). But excessive force is not an affirmative
defense to resisting an otherwise lawful arrest. See Johns v. Oakland Cty., No. 15‐CV‐12924, 2016 WL 4396065, at
*2 (E.D. Mich. Aug. 18, 2016) (discussing Moreno and rejecting the same argument made by Defendants here).
Moreover, the summary judgment record does not establish which acts of resistance formed the basis of Plaintiff’s
criminal conviction. It is certainly possible that Plaintiff was convicted based on his fleeing from the officers and his
failure to get on the ground at their command, but not based on his struggles with the officers while on the ground.
Thus while Plaintiff’s conviction is certainly relevant to the Court’s analysis, the Court cannot find based on the record
currently before it that Plaintiff is precluded from litigating whether he was actively resisting arrest at all pertinent
times.
6
  To be clear, there is no evidence in the record that any of the Defendants pulled Plaintiff’s hair while putting him
into the police vehicle. There is also no evidence in the record that this hair pull constitutes excessive force. Thus
this allegation cannot form the basis for liability here.
                                                           10
655 F.3d 556, 563 (6th Cir. 2011). “Although circumstantial evidence may prove a

conspiracy, it is well-settled that conspiracy claims must be pled with some degree of

specificity and that vague and conclusory allegations unsupported by material facts will

not be sufficient to state such a claim under § 1983.” Bickerstaff v. Lucarelli, 830 F.3d

388, 400 (6th Cir. 2016).

          Plaintiff alleges the Defendant officers conspired to violate his Fourth Amendment

rights in two ways. First, Plaintiff claims the officers conspired to violate his Fourth

Amendment rights “in planning and agreeing not to use excessive force.”7 Second,

Plaintiff claims the officers conspired to violate his Fourth Amendment rights in failing to

accurately report the details relating to their alleged use of excessive force on Plaintiff.

To evidence the conspiracy, Plaintiff directs the Court to “[the officers] continued denial

of what can be seen in the video,” and “[the officers] refusal to accurately report what

happened.” Plaintiff argues that these two points alone could lead a reasonable juror to

conclude the officers engaged in a conspiracy to violate Plaintiff’s Fourth Amendment

rights.

          The Court disagrees. As an initial matter, the Court finds that the Defendant

officers did not use excessive force and therefore there can be no conspiracy among

them to cover up their purported use of excessive force. Moreover, Plaintiff’s conspiracy

claim fails on its merits because Plaintiff fails to present any evidence to support the

existence of a conspiracy to violate his rights. There is no evidence of a single plan, no



7
 Plaintiff’s use of the word “not” appears to be a typographical error. As literally read, Plaintiff’s allegation
conflicts with his primary claim—that the officers used excessive force. The Court assumes and interprets
Plaintiff’s claim to be that the officers allegedly conspired to use excessive force on him, and to then cover
up their alleged use of excessive force, and not that the officers conspired to not use excessive force on
Plaintiff.
                                                       11
evidence that the officers shared in a general conspirator objective, and no evidence of

an overt act taken in furtherance of the conspiracy. Plaintiff has wholly failed to meet his

burden to raise a genuine issue of material fact or present any actual evidence of a

conspiracy. Finally, the officers cannot be liable for civil conspiracy in violation of § 1983

because they are all employees of the same government entity and are alleged to have

been acting in the scope of their employment to violate Plaintiff’s rights. See Jackson v.

City of Cleveland, No. 17-3840, 2019 WL 2171462, at *16 (6th Cir. May 20, 2019)

(holding as a matter of first impression that the intracorporate conspiracy doctrine applies

to § 1983 claims). For these reasons, Defendants are entitled to summary judgment on

Plaintiff’s civil conspiracy claim.

   C. Municipal Liability

       Plaintiff claims the City of Eastpointe has permitted customs, practices, or policies

which led to the alleged violation of his constitutional rights. Because the Court finds that

Plaintiff’s constitutional rights were not violated, Plaintiff’s municipal liability cannot be

sustained. But even if the Court found sufficient evidence of excessive force to survive

summary judgment as to the individual officers, Plaintiff’s municipal liability claim against

the City fails because Plaintiff does identify any evidence to support his claim.

       A municipality “may not be sued under § 1983 for an injury inflicted solely by its

employees or agents.” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978). A

plaintiff raising a municipal liability claim under § 1983 must demonstrate that the alleged

federal violation occurred because of a municipal policy or custom. Id. A plaintiff can

make a showing of an illegal policy or custom by demonstrating one of the following: (1)

the existence of an illegal official policy or legislative enactment; (2) that an official with


                                               12
final decision making authority ratified illegal actions; (3) the existence of a policy of

inadequate training or supervision; or (4) the existence of a custom of tolerance or

acquiescence of federal rights violations. See Thomas v. City of Chattanooga, 398 F.3d

426, 429 (6th Cir. 2005).

       The only possible options for Plaintiff here are the third or fourth. As to the third,

“the inadequacy of police training may serve as the basis for § 1983 liability only where

the failure to train amounts to deliberate indifference to the rights of persons with whom

the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989).

To prevail on a failure to train or supervise theory, the plaintiff must demonstrate either

(1) “a pattern of similar constitutional violations by untrained employees and [the

defendant municipality's] continued adherence to an approach that it knows or should

know has failed to prevent tortious conduct by employees, thus establishing the

conscious disregard for the consequences of its action...necessary to trigger municipal

liability,” or (2) “a single violation of federal rights, accompanied by a showing that [the

defendant] has failed to train its employees to handle recurring situations presenting an

obvious potential for a constitutional violation.” Shadrick v. Hopkins County, Kentucky,

805 F.3d 724, 738-39 (6th Cir. 2015) (citations, quotations, and alterations omitted).

       To show that a municipal defendant followed a custom of tacit inaction or tolerance

of unconstitutional policy violations, the plaintiff must demonstrate “(1) a clear and

persistent pattern of unconstitutional conduct by [the defendant's] employees; (2) the

municipality's notice or constructive notice of the unconstitutional conduct; (3) the

municipality's tacit approval of the unconstitutional conduct, such that its deliberate

indifference in its failure to act can be said to amount to an official policy of inaction; and


                                               13
(4) that the policy of inaction was the moving force of the constitutional deprivation.”

Winkler v. Madison County, 893 F.3d 877, 902 (6th Cir. 2018).

       Here, Plaintiff’s municipal liability claim appears to be based on an inadequate

training theory. The complaint includes a number of generic conclusory allegations

concerning the City’s alleged failure to properly train its police officers, but it does not

contain specific factual allegations to support the claim. In his response brief, however,

Plaintiff states that the City has had to defend multiple officers on excessive force claims

and that these claims were covered extensively in the news. Plaintiff does not provide

the news reports or any evidence about these purported prior claims. Notwithstanding,

Plaintiff argues that a reasonable juror could conclude that Eastpointe police officers were

not properly trained because they allegedly continued to engage in excessive force

despite the attention garnered by the alleged prior excessive force claims against the

City as would be evidenced by these news reports if they were in evidence.

       Plaintiff, however, fails to present any actual evidence to support his municipal

liability claim based on alleged inadequate training. There is no evidence in the record

about these other alleged incidents. There is also no evidence in the record about the

City’s training policies or the training, if any, received by the officers. In addition, to the

extent Plaintiff’s claim is premised on a tacit-endorsement theory, his claim fails because,

even if he submitted evidence of prior incidents involving excessive force and such

evidence was sufficient to establish a pattern, Plaintiff has not pointed to any evidence

suggesting that the City had knowledge of the prior violations and choose deliberately to

ignore them. Accordingly, Plaintiff’s municipal liability claim fails because he has failed

to put forth any evidence, let alone sufficient factual allegations, to support his claim.


                                               14
   IV.    Conclusion

     For the above-stated reasons, Defendants’ motion for summary judgment is

GRANTED.

     SO ORDERED.

                                        s/Nancy G. Edmunds
                                        Nancy G. Edmunds
                                        United States District Judge



Dated: June 5, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 5, 2019, by electronic and/or ordinary mail.



                                        s/Lisa Bartlett
                                        Case Manager




                                          15
